 



EXHIBIT 10.S
FY06 Executive Incentive Plan

1.   Purpose: The FY06 Executive Incentive Plan (the”FY06 Plan”) is designed to
reward key management employees for achieving certain financial and business
objectives.   2.   Plan Period: The FY06 Plan covers the period from October 1,
2005 through September 29, 2006.   3.   Eligibility: This program applies to the
Chief Executive Officer and his direct reporting senior executives. Other key
employees may be added based upon the recommendation of the Chief Executive
Officer and subsequent approval of the Compensation Committee. Those employees
not covered by this plan may be eligible for other programs established by
Skyworks.   4.   Incentive Targets: Participants are eligible to earn a
percentage of their base salary for attaining certain performance objectives.
Nominal, target and stretch incentive awards have been established as follows
(shown as a percentage of the participant’s base salary):

                              Incentive At   Incentive At   Incentive At Name  
Nominal   Target   Stretch
CEO
    30 %     100 %     200 %
CFO, VP Sales, Business Unit General Managers
    20 %     60 %     120 %
Other VPs
    20 %     50 %     100 %
Special Participants
    10 %     40 %     80 %

5.   FY06 Metrics: The performance metrics for FY06 are as follows:

              Measurement Criteria   Nominal   Target   Stretch
Corporate Revenue
  REDACTED   REDACTED   REDACTED
Corporate Operating Income1
  REDACTED   REDACTED   REDACTED
Corporate Gross Margin Note: GM Q4 Exit Rate
  REDACTED   REDACTED   REDACTED
Quality (RMA$ reduction)2
  REDACTED   REDACTED   REDACTED

The individual metrics on the prior page are for normal operations and any
extraordinary events and/or charges will be brought to the Compensation
Committee for review and approval.
Metrics will be weighted based on corporate performance for FY06 as follows:
 

1   After incentive.   2   Percent reduction in return material authorization
(RMA) dollars relative to FY05 actual of $REDACTED.

1



--------------------------------------------------------------------------------



 



                                              Corporate             Corporate  
Gross             Operating   Margin   Corporate     Group   Income3   %4  
Revenue5   Quality6
CEO, Finance, Legal, Investor Relations, Human Resources
    40 %     20 %     20 %     20 %
Quality
    30 %     30 %     N/A       40 %
Operations
    40 %     40 %     N/A       20 %
Sales, Business Units
    20 %     20 %     40 %     20 %

6.   How the Plan Works: Upon completion of the Fiscal Year, the Chief Executive
Officer (“CEO”) will provide the Compensation Committee (“Committee”) with
recommendations for incentive award payments for participants of the plan and
will request approval of actual amounts to be paid to each participant. The
Committee will determine the appropriate distribution of the authorized
incentive pool based on input from the CEO.   7.   Administration: Actual
performance between the Nominal and Target metrics will be paid on a linear
sliding scale beginning at the Nominal percentage and moving up to the Target
percentage. The same linear scale will apply for performance between Target and
Stretch metrics. In order to fund the incentive plans and insure the overall
Company’s financial performance, the following terms apply.

  •   No incentive award will be paid unless the Company meets its Nominal
operating income goal after accounting for any incentive award payments.     •  
Skyworks’ CEO, subject to approval by the Compensation Committee, retains
discretion to award above Stretch.

8.   Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks’ benefits program.

 

3   Total operating income, excluding interest and all other non-operating
income and expenses such as foreign currency gain or loss.   4   Net revenue
less cost of goods sold (manufacturing costs, license fees and obsolescence).  
5   Net annual revenue.   6   Percent reduction in return material authorization
(RMA) dollars.

2